Citation Nr: 0100899	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-13 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel





INTRODUCTION

The veteran had active service for more than twenty years, 
prior to his retirement in October 1987.  His death 
certificate shows that he died in April 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determination of a Department of 
Veterans Affairs (VA) Regional Office (RO). 


REMAND

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
38 U.S.C.A. § 5103A(b)(1), (2), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

38 U.S.C.A. § 5103A(c), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d), as amended by 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

As amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. § 5107, now 
provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

A review of the record reflects that additional development 
by the RO is necessary before the Board can proceed with 
further appellate review of the appellant's claim.

In this case, the record reflects that the above named 
appellant filed a claim for dependency and indemnity 
compensation in May 1998.  In June 1998, L.L. filed a claim 
for dependency and indemnity compensation.  Both parties have 
claimed surviving spouse status.  In this regard, the RO has 
not determined which party is the proper claimant.  

A review of the certificate of the veteran's death discloses 
that he died in April 1998 at the age of 66.  The immediate 
cause of death was listed as arteriosclerotic cardiovascular 
disease.  Another significant condition contributing to the 
cause of death but not related to death was diabetes 
mellitus.  An autopsy was not performed.

A report signed by the Chief Medical Examiner reflects that 
an external examination of the veteran's body was conducted 
in April 1998.  It was indicated that there was no external 
evidence of injury or trauma to the body.  The cause of death 
was listed as arteriosclerotic cardiovascular disease, with 
diabetes mellitus listed as a contributing factor.  It was 
further reported that the manner of death was natural.  

The Board notes that diabetes mellitus was not diagnosed 
during service, however the service medical records revealed 
several elevated glucose levels.  

In view of the foregoing, it is the opinion of the Board that 
further development is necessary. 

This case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all contested claims 
procedures have been followed pursuant to 
38 C.F.R. §§ 19.100, 20.500-20.504 
(2000).  In particular, all parties 
should be furnished notice of the content 
of the substantive appeal.  Further, the 
parties should be provided the 
appropriate period of time to respond 
thereto.  The RO should then determine 
which party is the proper claimant.  

2.  The RO should then have an 
appropriate specialist, preferably an 
endocrinologist, review the claims folder 
in its entirely and a copy of this remand 
in order to provide a medical opinion as 
to whether it is as likely as not that 
the elevated glucose readings in service 
represented the onset of diabetes.  If 
the opinion indicates that diabetes had 
its onset during service, the examiner 
should opine whether the fatal 
cardiovascular disease was related to 
diabetes.  The examiner should provide 
the complete rationale for any opinion

3.  After ensuring that the requested 
development has been completed to the 
extent possible, the RO should 
readjudicate the claim, and if the 
benefit continues to be denied, issue a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



